  

CONTRIBUTION AND INDEMNIFICATION AGREEMENT

 

This Contribution and Indemnification Agreement (this “Agreement”) is entered
into as of Nov. 15, 2012 by and among Steven Leber (“Leber”), Joseph Bernstein
(“Bernstein”) and Grandparents.com, Inc., a Delaware corporation
(“Grandparents”).

 

Reference is made to the Joint and Several Guaranty of Payment, dated as of Nov.
15, 2012 (the “Guaranty”), entered into by each of Leber and Bernstein in
connection with that certain promissory note issued by Grandparents to Mel
Harris (the “Lender”) on November 15, 2012 in the original principal amount of
$200,000.

 

The following sets forth the Agreement of the parties hereto with respect to the
Guaranty:

 

1.          Each of the Guarantors hereby agrees that if any of the Guarantors
(the “Paying Guarantor”) is required to make any payment to the Lender pursuant
to the Guaranty that is greater than fifty percent (50%) of the amount then
payable (“the “Guaranteed Amount”) pursuant to the Guaranty then the other
Guarantor shall promptly reimburse the Paying Guarantor or Paying Guarantors so
that no Guarantor has paid more than fifty percent (50%) of the Guaranteed
Amount.

 

2.          In consideration of their entering into the Guaranty, the Company
hereby agrees to indemnify each of the Guarantors and to hold each Guarantor
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including, without limitation any amounts paid, payable or asserted by
or on behalf of the Lenders pursuant to or otherwise with respect to obligations
by any of the Guarantors) which any of the Guarantors may incur or which may be
asserted against the Guarantors or any of them by the Lenders or any person
acting on behalf thereof, in connection with or arising out of or relating to
the Guaranty or matters referred to therein.

 

 

 

 

3.          This Agreement has been delivered to and accepted by the parties
hereto and will be deemed to be made in the State of New York. THIS AGREEMENT
WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ITS
CONFLICT OF LAWS RULES. Each party hereto hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the County of New York;
provided that nothing contained in this Agreement will prevent any party hereto
from bringing any action, enforcing any award or judgment or exercising any
rights against such any other party hereto individually, against any security or
against any property of any such other party within any other county, state or
other foreign or domestic jurisdiction. Each party hereto acknowledges and
agrees that the venue provided above is the most convenient forum for such
party. Each party hereto waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Agreement.

 

4.          To the extent that any party to this Agreement incurs any costs or
expenses in protecting or enforcing its rights under this Agreement, including
reasonable attorneys’ fees and the costs and expenses of litigation, then the
prevailing party shall be entitled to reimbursement of such costs or expenses.

 

5.           This Agreement (including the documents and instruments referred to
herein or therein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the
Guarantors and the Company with respect to the subject matter hereof. No
modification, amendment or waiver of, or consent to any departure by any party
from, any provision of this Agreement, will be effective unless made in a
writing signed by the Guarantors and the Company. This Agreement may be executed
by facsimile or e-mail. Executed counterparts in electronic format, including
PDF or e-mail, or facsimile are to be treated as hand-marked originals and shall
be of equal import and effect as hand-marked originals and binding

 

Unless otherwise defined herein, all defined terms shall have the meanings
ascribed thereto in the Guaranty.

 

2

 

 

If the foregoing correctly reflects our agreement, please execute this letter
agreement, in the place provided below for such purpose:

 

  GRANDPARENTS.COM, INC.           By: /s/ Matthew Schwartz     Name: Matthew
Schwartz     Title: Vice President

 

Agreed to and Accepted by:

 

/s/ Steven Leber   Steven Leber       /s/ Joseph Bernstein   Joseph Bernstein  

 

[Signature Page to Contribution and Indemnification Agreement]

 

 

 

